 



Exhibit 10.62
ALEXANDER’S, INC. OMNIBUS STOCK PLAN
RESTRICTED STOCK AGREEMENT
          RESTRICTED STOCK AGREEMENT made as of date set forth on Schedule A
hereto between ALEXANDER’S, INC., a Delaware corporation (the “Company”), and
the employee of the Company or one of its affiliates listed on Schedule A (the
“Employee”).
RECITALS
          A. In accordance with the Alexander’s, Inc. Omnibus Stock Plan (the
“Plan”), the Company desires in connection with the employment of the Employee,
to provide the Employee with an opportunity to acquire shares of the Company’s
common shares of beneficial interest, par value $1.00 per share (the “Common
Shares”), and thereby provide additional incentive for the Employee to promote
the progress and success of the business of the Company and its subsidiaries.
          B. Schedule A hereto sets forth certain significant details of the
share grant herein and is incorporated herein by reference. Capitalized terms
used herein and not otherwise defined have the meanings provided on Schedule A.
          NOW, THEREFORE, the Company and the Employee hereby agree as follows:
AGREEMENT
          1. Grant of Restricted Stock. On the terms and conditions set forth
below, as well as the terms and conditions of the Plan, the Company hereby
grants to the Employee such number of Common Shares as is set forth on
Schedule A (the “Restricted Stock”).
          2. Vesting Period. The vesting period of the Restricted Stock (the
“Vesting Period”) begins on the Grant Date and continues until such date as is
set forth on Schedule A as the date on which the Restricted Stock is fully
vested. On the first Annual Vesting Date following the date of this Agreement
and each Annual Vesting Date thereafter the number of shares of Restricted Stock
equal to the Annual Vesting Amount shall become vested, subject to earlier
forfeiture as provided in this Agreement. To the extent that Schedule A provides
for amounts or schedules of vesting that conflict with the provisions of this
paragraph, the provisions of Schedule A will govern. Except as permitted under
Section 10, the shares of Restricted Stock for which the applicable Vesting
Period has not expired may not be sold, assigned, transferred, pledged or
otherwise disposed of or encumbered (whether voluntary or involuntary or by
judgment, levy, attachment, garnishment or other legal or equitable proceeding).
          The Employee shall not have the right to receive cash dividends paid
on shares of Restricted Stock for which the applicable Vesting Period has not
expired. In lieu thereof, the Employee shall have the right to receive from the
Company an amount, in cash, equal to the cash dividends payable on shares of
Restricted Stock for which the applicable Vesting Period has not expired,
provided the Employee is employed by the

 



--------------------------------------------------------------------------------



 



           Company on the payroll date coinciding with or immediately following
the date any such cash dividends are paid on the Restricted Shares.
          The Employee shall have the right to vote the Restricted Stock,
regardless of whether the applicable Vesting Period has expired.
          3. Forfeiture of Restricted Stock. If the employment of the Employee
by the Company terminates for any reason except death, the shares of Restricted
Stock for which the applicable Vesting Period has not expired as of the date of
such termination, shall be forfeited and returned to the Company. Upon the
Employee’s death, all of the shares of Restricted Stock (whether or not vested)
shall become fully vested and shall not be forfeitable. Upon the occurrence of a
Change in Control of the Company, any shares of Restricted Stock for which the
applicable Vesting Period has not expired, shall become fully vested and shall
not be forefeitable. For purposes of this Restricted Stock Agreement, a “Change
in Control” of the Company means the occurrence of one of the following events:
     (i) individuals who, on the Grant Date, constitute the Board of Directors
of the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board of Directors (the “Board”), provided that any
person becoming a director subsequent to the Grant Date whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for trustee, without objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be an Incumbent Director;
     (ii) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes, after the
Grant Date, a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 30% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that an event described in this paragraph
(ii) shall not be deemed to be a Change in Control if any of following becomes
such a beneficial owner: (A) the Company or any majority-owned subsidiary of the
Company (provided that this exclusion applies solely to the ownership levels of
the Company or the majority-owned subsidiary), (B) any tax-qualified,
broad-based employee benefit plan sponsored or maintained by the Company or any
such majority-owned subsidiary, (C) any underwriter temporarily holding
securities pursuant to an offering of such securities, (D) any person pursuant
to a Non-Qualifying Transaction (as defined in paragraph (iii)), (E) (a) Vornado
Realty Trust together with its subsidiaries and

2



--------------------------------------------------------------------------------



 



affiliates (“Vornado”) or any of the partners (as of the Grant Date) in
Interstate Properties (“Interstate”) including immediate family members and
family trusts or family-only partnerships and any charitable foundations of such
partners (the “Interstate Partners”), (b) any entities the majority of the
voting interests of which are beneficially owned by Vornado or the Interstate
Partners, or (c) any “group” (as described in Rule 13d-5(b)(i) under the
Exchange Act) including Vornado or the Interstate Partners (the persons in (a),
(b) and (c) shall be individually and collectively referred to herein as,
“Vornado or Interstate Holders”);
     (iii) the consummation of a merger, consolidation, share exchange or
similar form of transaction involving the Company or any of its subsidiaries, or
the sale of all or substantially all of the Company’s assets (a “Business
Transaction”), unless immediately following such Business Transaction (a) more
than 50% of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring the Company’s assets in such Business
Transaction (the “Surviving Corporation”) is beneficially owned, directly or
indirectly, by the Vornado or Interstate Holders or the Company’s shareholders
immediately prior to any such Business Transaction, and (b) no person (other
than the persons set forth in clauses (A), (B), (C), or (F) of paragraph (ii)
above or any tax-qualified, broad-based employee benefit plan of the Surviving
Corporation or its affiliates) beneficially owns, directly or indirectly, 30% or
more of the total voting power of the Surviving Corporation (a “Non-Qualifying
Transaction”); or
     (iv) Board approval of a liquidation or dissolution of the Company, unless
the voting common equity interests of an ongoing entity (other than a
liquidating trust) are beneficially owned, directly or indirectly, by the
Company’s shareholders in substantially the same proportions as such
shareholders owned the Company’s outstanding voting common equity interests
immediately prior to such liquidation and such ongoing entity assumes all
existing obligations of the Company to Employee under this Restricted Stock
Agreement.
          4. Certificates. Each certificate issued in respect of the Restricted
Stock awarded under this Restricted Stock Agreement shall be registered in the
Employee’s name and held by the Company until the expiration of the applicable
Vesting Period. At the expiration of each Vesting Period, the Company shall
deliver to the Employee (or, if applicable, to the Employee’s legal
representatives, beneficiaries or heirs) certificates representing the number of
Common Shares that vested upon the expiration of such Vesting Period. The
Employee agrees that any resale of the Common Shares received upon the
expiration of the applicable Vesting Period shall not occur during the “blackout
periods” forbidding sales of Company securities, as set forth in the then
applicable Company employee manual or insider trading property. In addition, any
resale shall be made in compliance with the registration requirements of the
Securities Act of 1933, as amended, or an applicable exemption therefrom,
including, without limitation, the exemption provided by Rule 144 promulgated
thereunder (or any successor rule).

3



--------------------------------------------------------------------------------



 



          5. Tax Withholding. The Company has the right to withhold from cash
compensation payable to the Employee all applicable income and employment taxes
due and owing at the time the applicable portion of the Restricted Stock becomes
includible in the Employee’s income (the “Withholding Amount”), and/or to delay
delivery of Restricted Stock until appropriate arrangements have been made for
payment of such withholding. In the alternative, the Company has the right to
retain and cancel, or sell or otherwise dispose of such number of shares of
Restricted Stock as have a market value determined at date the applicable shares
vest, approximately equal to the Withholding Amount with any excess proceeds
being paid to Employee.
          6. Certain Adjustments. In the event of any change in the outstanding
Common Shares by reason of any share dividend or split, recapitalization,
merger, consolidation, spin-off, combination or exchange of shares or other
corporate change, or any distribution to common shareholders other than regular
cash dividends, any shares or other securities received by the Employee with
respect to the applicable Restricted Stock for which the Vesting Period shall
not have expired will be subject to the same restrictions as the Restricted
Stock with respect to an equivalent number of shares and shall be deposited with
the Company.
          7. No Right to Employment. Nothing herein contained shall affect the
right of the Company or any subsidiary to terminate the Employee’s services,
responsibilities and duties at any time for any reason whatsoever.
          8. Notice. Any notice to be given to the Company shall be addressed to
the Secretary of the Company at 888 Seventh Avenue, New York, New York 10019 and
any notice to be given the Employee shall be addressed to the Employee at the
Employee’s address as it appears on the employment records of the Company, or at
such other address as the Company or the Employee may hereafter designate in
writing to the other.
          9. Governing Law. This Restricted Stock Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware,
without references to principles of conflict of laws.
          10. Successors and Assigns. This Restricted Stock Agreement shall be
binding upon and inure to the benefit of the parties hereto and any successors
to the Company and any successors to the Employee by will or the laws of descent
and distribution, but this Restricted Stock Agreement shall not otherwise be
assignable or otherwise subject to hypothecation by the Employee.
          11. Severability. If, for any reason, any provision of this Restricted
Stock Agreement is held invalid, such invalidity shall not affect any other
provision of this Restricted Stock Agreement not so held invalid, and each such
other provision shall to the full extent consistent with law continue in full
force and effect. If any provision of this Restricted Stock Agreement shall be
held invalid in part, such invalidity shall in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
other provisions of this Restricted Stock Agreement, shall to the full extent
consistent with law continue in full force and effect.

4



--------------------------------------------------------------------------------



 



          12. Headings. The headings of paragraphs hereof are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Restricted Stock Agreement.
          13. Counterparts. This Restricted Stock Agreement may be executed in
multiple counterparts with the same effect as if each of the signing parties had
signed the same document. All counterparts shall be construed together and
constitute the same instrument.
          14. Miscellaneous. This Restricted Stock Agreement may not be amended
except in writing signed by the Company and the Employee. Notwithstanding the
foregoing, this Restricted Stock Agreement may be amended in writing signed only
by the Company to: (a) correct any errors or ambiguities in this Restricted
Stock Agreement; and/or (b) to make such changes that do not materially
adversely affect the Employee’s rights hereunder. This grant shall in no way
affect the Employee’s participation or benefits under any other plan or benefit
program maintained or provided by the Company. In the event of a conflict
between this Restricted Stock Agreement and the Plan, the Plan shall govern.
          15. CONFLICT WITH EMPLOYMENT AGREEMENT. If (and only if) the Employee
and the Company or its affiliates have entered into an employment agreement, in
the event of any conflict between any of the provisions of this Agreement and
any such employment agreement the provisions of such employment agreement will
govern. As further provided in Section 7, nothing herein shall imply that any
employment agreement exists between the Employee and the Company or its
affiliates.
[signature page follows]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed by the parties
hereto as of the date and year first above written.

              ALEXANDER’S, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
       
 
      [Employee’s Name]

6



--------------------------------------------------------------------------------



 



SCHEDULE A TO RESTRICTED STOCK AGREEMENT
(Terms being defined are in quotation marks.)

     
Date of Restricted Stock Agreement:
   
 
   
Name of Employee:
   
 
   
Number of Common Shares Subject to Grant:
   
 
   
Date of Grant:
   
 
   
Date on Which Restricted Stock is Fully Vested:
   
 
   
Vesting Period:
   
 
   
“Annual Vesting Amount”
   
Insert the number of Restricted Shares that vest each year or other applicable
vesting schedule.
   
 
   
“Annual Vesting Date”
(or if such date is not a business day, on the next succeeding business day):
   
Insert the calendar date of each year on which Restricted Shares will vest or
other appropriate vesting schedule.
   

     Initials of Company representative:                     
     Initials of Employee:                     

7